FILED
                            NOT FOR PUBLICATION                                FEB 10 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HONGLAN HAN,                                     No. 10-70295

              Petitioner,                        Agency No. A200-104-208

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



HONGLAN HAN, AKA Hong Lan Han,                   No. 12-73311

              Petitioner,                        Agency No. A200-104-208

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 5, 2014**
                              Pasadena, California

Before: KLEINFELD, SILVERMAN, and HURWITZ, Circuit Judges.



      Honglan Han challenges the denial of her applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”)

by the Board of Immigration Appeals (“Board”). She also challenges the Board’s

denial of her motion to reopen. Even assuming credibility, the record does not

compel us to grant the petitions.



       Substantial evidence supports the Board’s conclusion that Han did not

suffer past persecution on account of her religious practice. Han was detained after

police broke up a service at her church in 1998. As congregants ran out, someone

pushed her from behind causing her to hit her head. There was no evidence that

the police pushed her or intentionally caused her injury. Upon arrival at the

detention center Han was released because of her head injury and her age (17 at the

time). These circumstances do not compel a finding of persecution. See Prasad v.

INS, 47 F.3d 336, 339 (9th Cir. 1995) (evidence that petitioner was hit and kicked

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
during brief detention at police station did not compel finding of persecution). Cf.

Khourassany v. INS, 208 F.3d 1096, 1100–01 (9th Cir. 2000) (detention and

questioning for short periods without government-inflicted injury or threat of

injury did not compel finding of persecution). Nor does the purported arrest of

Han’s father. Han testified that her mother told her that Han’s father was arrested

for being “a religious man.” But the detention card Han submitted for the record

does not state the reason for her father’s arrest. Han’s hearsay testimony does not

compel a finding of persecution when weighed against the other evidence in the

record. See Gu v. Gonzales, 454 F.3d 1014, 1021 (9th Cir. 2006) (petitioner’s

hearsay evidence may be given less weight by trier of fact as weighed against non-

hearsay evidence); Prasad, 47 F.3d at 340 (“[A]ttacks on family members do not

necessarily establish a well-founded fear of persecution absent a pattern of

persecution tied to the petitioners.”).



       Nor does the record compel a finding of a well-founded fear of future

persecution. Han lived in China without any trouble from the police for ten years

after the 1998 incident. See Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir. 1991)

(presence in Nicaragua for five years after interrogation without further harm

undermined asylum claim).


                                          3
      Because Han has failed to establish eligibility for asylum she necessarily

fails to establish eligibility for withholding of removal. See Al-Harbi v. INS, 242
F.3d 882, 888-89 (9th Cir. 2001). Substantial evidence also supports the denial of

CAT relief because Han has not shown that she will “more likely than not” be

tortured upon return to China. 8 C.F.R. § 1208.16(c)(2).



      The Board did not abuse its discretion in determining that Han’s motion to

reopen was untimely when filed two years after the deadline. See 8 U.S.C.

§ 1229a(c)(7)(C)(i). Nor did it abuse its discretion when it found that she did not

qualify for an exception based on changed country conditions or her 2011

marriage. See 8 U.S.C. § 1229a(c)(7)(C)(ii); In re Velarde-Pacheco, 23 I & N Dec.

253, 256 (BIA 2002) (granting motion to reopen based on adjustment of status

when timely filed).



      Finally, Han’s arguments that the proceedings violated her due process

rights and that the IJ disregarded the proper burden of proof were not presented to

the IJ or the Board. Those claims have not been exhausted, so we lack jurisdiction

to review them. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).




                                          4
PETITIONS DENIED.




                    5